Citation Nr: 1030205	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  02-19 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a bilateral knee condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1966 to September 
1998.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied service connection for various 
claimed disabilities, including a bilateral knee condition.

In an April 2007 decision, the Board denied the Veteran's claim 
of service connection for a bilateral knee condition.  This 
decision was subsequently appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In an August 2009 
memorandum decision,  the Court vacated the portion of the 
Board's April 2007 decision that denied service connection for a 
bilateral knee condition and remanded that matter to the Board.  
In its memorandum decision, the Court identified that the Board 
improperly rejected August 1998 and May 2005 medical opinions in 
the record by failing to first evaluate the credibility and 
probative value of the Veteran's statements upon which both 
opinions relied.  This matter now returns to the Board for 
proceedings consistent with the Court's memorandum decision.


FINDING OF FACT

There is competent medical evidence that the Veteran's bilateral 
knee disorder was first manifest in service and was not the 
result of his willful misconduct.


CONCLUSION OF LAW

The criteria for service connection for a bilateral knee 
condition have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.310 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Applicable Laws and Regulations

Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by active military service, 
but no compensation shall be paid if the disability is a result 
of the person's own willful misconduct or abuse of alcohol or 
drugs.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  
Direct service connection may be granted only when a disability 
or cause of death was incurred or aggravated in the line of duty, 
and not as the result of the veteran's own willful misconduct or, 
for claims filed after October 31, 1990, the result of his or her 
abuse of alcohol or drugs.  38 C.F.R. § 3.301 (a).  See also 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.1(m).

The isolated and infrequent use of drugs by itself will not be 
considered willful misconduct; however, the progressive and 
frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy or 
experience their effects and the effects result proximately and 
immediately in disability or death, such disability or death will 
be considered the result of the person's willful misconduct.  38 
C.F.R. § 3.301(c)(3).

Willful misconduct means an act involving conscious wrongdoing or 
known prohibited action; it involves deliberate or intentional 
wrongdoing with knowledge of or wanton and reckless disregard of 
its probable consequences.  38 C.F.R. § 3.1 (n)(1) (2006).  Mere 
technical violation of police regulations or ordinances will not 
per se constitute willful misconduct. 38 C.F.R. § 3.1 (n) (2) 
(2006).  Willful misconduct will not be determinative unless it 
is the proximate cause of disease or injury.

The provisions of 38 U.S.C.A. § 105 establish a presumption in 
favor of findings that a veteran acted in the line of duty.  In 
order to deny a claim based on a finding of willful misconduct, a 
preponderance of the evidence must support such a finding. Smith 
v. Derwinski, 2 Vet. App. 241 (1992).  Additionally, the element 
of knowledge of or wanton or reckless disregard of the probable 
consequences must be specifically addressed.  Myore v. Brown, 9 
Vet. App. 498, 503-4 (1996).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.  Certain chronic diseases, including 
arthritis, may be presumed to have been incurred during service 
if manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. §§ 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).
 
II.  Analysis

Through statements submitted by the Veteran in May 2000, October 
2000, and June 2007, the Veteran asserts that he sustained in-
service injury to his right knee and back after stepping into a 
divot during Special Warfare training while he was stationed in 
Southern California.  At a May 2005 VA examination, he specified 
that the training injury occurred in 1996 during Navy seal 
training in San Diego, California and that he was treated non-
surgically during service.
 
The service treatment records do not reflect an in-service injury 
to his knees specifically as a result of training, as reported by 
the Veteran.  In this regard, the Board notes that records 
related to treatment for a low back injury mention a reported 
1996 incident in which the Veteran stepped in a ditch, but do not 
mention any knee injury that resulted from that incident.

Nonetheless, the service treatment records do indicate that the 
Veteran sustained a bilateral knee injury at some point during 
service.  Initially, the Board observes that the Veteran denied 
experiencing "trick" or locked knee and did not report any 
prior medical history concerning his knees at his June 1995 
enlistment examination.   During in-service treatment in June and 
July of 2007, he reported bilateral knee pain that had been 
ongoing since August 1996.  It is unclear from the record as to 
whether the Veteran was referencing his reported combat training 
injury.  At that time, he was diagnosed with patellar femoral 
syndrome of the right knee.  Although a February 1998 physical 
examination reveals normal clinical findings of the lower 
extremities, the examination report does note that the Veteran 
reported instances of "trick" or locked knee.

As discussed in detail in the Board's April 2007 decision, the 
evidence in the claims file shows that the Veteran was involved 
in a motor vehicle accident that occurred in September of 1996 
and sustained multiple serious injuries as a result thereof.  In 
that decision, the Board determined that the disabilities that 
resulted from that accident were the result of the Veteran's own 
willful misconduct.  That determination is not disturbed by the 
Court's memorandum decision.

In that regard, the evidence shows that the Veteran was 
hospitalized at Central Maine Medical Center from September to 
October of 1996.  He was discharged with diagnoses of severe 
closed head injury, basilar skull fracture, facial bone 
fractures, right pulmonary contusions, posttraumatic right lobe 
pneumonitis, right periorbital lacerations, and intoxication.  
Most notably, the Veteran was not diagnosed with a bilateral knee 
disorder as a result of his September 1996 motor vehicle 
accident, nor do the hospital treatment records show treatment 
for or complaints of knee pain.

Post-service Naval Hospital records indicate an ongoing diagnosis 
of patellar femoral syndrome.  In September 2002, he was 
diagnosed with osteoarthritis of the knees.

At a May 2005 VA examination, the Veteran reported ongoing 
bilateral knee pain that was worse in his left knee than his 
right.  He also reported weakness, stiffness, swelling, 
instability, giving way, occasional locking, fatigability, and 
lack of endurance that was due to focal pain in both knees.  He 
also stated that he experienced events of gait unsteadiness and 
occasional collapse of his knees.  On examination, the Veteran 
showed antalgic gait which was secondary to knee pain.  
Tenderness to palpation was elicited over both knees.  Mild 
quadriceps atrophy was noted bilaterally.  Lachman's tests were 
1+ bilaterally, which is indicative of mild anterior displacement 
of the knees.  The examiner determined that it is likely, based 
upon history, that the Veteran's knee injury may have been 
initiated by the reported training accident during service.

Based upon the foregoing evidence and analysis, the Board finds 
that the Veteran is entitled to service connection for a 
bilateral knee condition.  In this regard, the Veteran's 
enlistment examination report shows that he was free of knee 
symptoms at the time of his enlistment and that he did not have a 
history of knee injuries prior to enlistment.  Although the 
service treatment records do not clearly show that the Veteran 
sustained knee injuries specifically as a result of a training 
injury in 1996, they do show that he began experiencing knee 
symptoms in August 1996 and that these symptoms continued through 
service.  The Board further notes that the evidence in this case 
does not show that the Veteran's bilateral knee disorder was 
incurred as a result of his September 1996 motor vehicle 
accident.  There is no evidence in the claims file that the 
Veteran's in-service knee injuries were a result of his own 
willful misconduct.  Accordingly, service connection for his 
bilateral knee disorder cannot be denied on that basis.  
Consistent with that, the evidence shows that the Veteran has 
consistently attributed his bilateral knee disorder to an in-
service event other than the September 1996 motor vehicle 
accident.

Accordingly, the Board finds that it is more likely than not that 
the Veteran's bilateral knee disability was first manifest in 
service.  Service connection is accordingly warranted for this 
disorder.  As such, the claim is granted in full.

III.  Duties to Notify and Assist

In the current appeal, the Board has considered whether VA has 
fulfilled its notification and assistance requirements under 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. § 3.159.  Nevertheless, given the favorable action 
taken above, no further notification or assistance in developing 
the facts pertinent to this limited matter is required at this 
time.  Indeed, any such action would result only in delay.


ORDER

Service connection for a bilateral knee condition is granted.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


